Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4, 44, 48, 49, 53, 56, 57, 61, 66-68, and 69-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. Election was made without traverse in the reply filed on 05/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations "the support".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the filtration membrane according to claim 1 wherein the surface of the substrate that comprises the active layer is hydrophilic. This is unclear, claim 1 requires a porous substrate layer and an active layer arranged over at least part of the substrate layer. From the language it is unclear if the substrate or the active layer is required to be hydrophilic. From the instant specification it appears that the substrate is hydrophilic, ([27-28, 67-68, 80-81]). For the purposes of examination the claim is interpreted as the filtration membrane according to claim 1 wherein the surface of the substrate is hydrophilic.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 7, 8, 13, 14, 17, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dryfe (US PG Pub 2019/0076792), the PG pub used for convenience, see WO2017/174987, published 12 October 2017.
With respect to claim 1, Dryfe teaches laminate membranes with layers of overlapping nanoplatelets of two-dimensional materials, platelets containing from 2-20 layers of material ([0042-0043, 0047], a lamellar structure comprising at least two layers of two-dimensional material), which may comprise at least one transition metal dichalcogenide (TMDC), (the two-dimensional material comprises transition metal dichalcogenide), the membrane can be used as a filtration membrane ([0042-0043], a filtration membrane), the laminate may be supported by a porous material ([0055], a porous substrate layer and an active layer arranged over at least a part of the substrate layer). 
With respect to claim 7, the filtration membrane according to claim 1 is taught above. Dryfe further teaches the porous material may comprise a ceramic, a porous polymer membrane, a carbon monolith ([0055-0058]), the substrate comprises a porous film, porous plate, hollow fibres, or bulky shapes). 
With respect to claim 8, the filtration membrane according to claim 7 is taught above. Dryfe further teaches the porous material may be selected from alumina, zeolite, or silica ([0056], the substrate is formed from materials selected from one or more of zeolite, silicon, silica, alumina, zirconia, mullite, bentonite and montmorillonite clay substrate). 
With respect to claim 13, the filtration membrane according to claim 1 is taught above. Dryfe further teaches the porous material may comprise a porous polymer membrane ([0055-0058]), the substrate comprises a porous polymeric film). 
With respect to claim 14, the filtration membrane according to claim 1 is taught above. Dryfe  teaches the porous material may be a porous polymer membrane, and may be polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF) or Cyclopore™ polycarbonate ([0058], the substrate is formed from materials selected from one or more of polyamide (PA), polysulphone (PSf), polyvinylidene fluoride (PVDF), and thin film composites (TFC)).
With respect to claim 17, the filtration membrane according to claim 1 is taught above. Dryfe teaches the porous material typically has a pore size of less than 1 micron, e.g. less than 500 nm, or less than 200nm ([0061], the support is ultrafiltration in which a pore size of the substrate layer is from 0.1 nm to 4000 nm).
With respect to claims 25 and 26, the filtration membrane according to claim 1 is taught above. Dryfe teaches the transition metal dichalcogenide is according to formula (I): MaXb, wherein with M is a transition metal atom; X is a chalcogen atom; wherein 0<a<1 and 0<b<2, and is selected from MoS2, WS2, MoSe2, WSe2 ([0181, 0183]). 
With respect to claim 28, the filtration membrane according to claim 1 is taught above. Dryfe teaches individual nanoflakes are hundreds of nanometers in lateral dimensions up to ~1 micron (1000 nm) ([0184], the transition metal dichalcogenide is in the form of flakes having an average size of from 1 nm to 5000 nm). 
With respect to claim 29, the filtration membrane according to claim 1 is taught above. Dryfe teaches individual nanoflakes are hundreds of nanometers in lateral dimensions up to ~1 micron (1000 nm) ([0184], providing the size distribution of the transition metal dichalcogenide flakes is such that at least 30wt% of the transition metal dichalcogenide flakes have a diameter of between 1 nm to 5000 nm).
With respect to claim 38, the filtration membrane according to claim 1 is taught above. Dryfe teaches the membrane is useful in water purification ([0003]), and examples separating organic molecules from water ([0215], the membrane is configured for water treatment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dryfe (US PG Pub 2019/0076792).
With respect to claim 24, the filtration membrane according to claim 1 is taught above. Dryfe teaches the laminate membrane may have a thickness e.g. between about 100 nm and about 10 microns ([0054]), the active layer would necessarily exist within that range, providing an active layer with a thickness of from 2 nm to 1 micron (see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
With respect to claim 31, the filtration membrane according to claim 1 is taught above. Dryfe teaches the porous material (the substrate) should have small enough pores that the nanoplatelets cannot enter the pores ([0062]), that the porous material typically has a pore size of less than 1 micron, e.g. less than 500 nm, or less than 200nm ([0061]), and individual nanoflakes are hundreds of nanometers in lateral dimensions up to ~1 micron ([0184]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the average size of the transition metal dichalcogenide is at least 80% of the average pore size of the substrate, in order to prevent nanoplatelets from entering the pores.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe (US PG Pub 2019/0076792), in view of Turowski (US PG Pub 2015/0258502). 
With respect to claim 20, the filtration membrane according to claim 1 is taught above. Dryfe is silent as to the substrate surface roughness. Turowski teaches porous substrates coated with two-dimensional materials (abstract), in embodiments the two dimensional material can be a transition metal dichalcogenide ([0008]), that improving the surface roughness of a substrate facilitates deposition of the two-dimensional materials and can improve the structural stability of the substrate, facilitating use in large scale production environments ([0043]), in embodiments the substrate can have a surface roughness of about 50 nm or less, 40 nm or less, 30 nm or less, 20 nm or less, or 10 nm or less ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use a substrate with a surface roughness of from 0-1 micron to improve deposition of the two-dimensional material and to improve structural stability of the substrate.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dryfe (US PG Pub 2019/0076792), in view of Moore (US PG Pub 2009/0191399).
With respect to claim 21, the filtration membrane according to claim 1 is taught above. Dryfe is silent on the surface of the substrate being hydrophilic. However, using hydrophilic membranes as substrates, or hydrophilizing substrates is known in the art, as illustrated by Moore. Moore teaches hydrophobic membranes are problematic in water filtration ([0002]), hydrophilization providing permanent hydrophilic properties, while simplifying manufacturing and shipping concerns ([0002-0005]) such that It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the surface of the substrate is hydrophilic, in order to avoid problems in water filtration and simplify manufacturing and shipping concerns.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dryfe (US PG Pub 2019/0076792), in view of Sun (Ultrafast Molecule Separation through Layered WS2 Nanosheet Membranes, 2014, applicant provided).
With respect to claims 35 and 36, the filtration membrane according to claim 1 is taught above. Dryfe is silent on the membrane comprising nanochannels. Sun teaches two-dimensional layered tungsten disulfide nanosheets assembled into thin lamellar films as a separation membrane where nanostrands are used as templates to generate more fluidic channel networks in the membrane, the channels increase flux (abstract), and the channels created have a diameter between 2-4 nm (a diameter of 1 to 750nm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate nanostrand generated channels as described by Sun into Dryfe’s membranes as according to Sun the channels result in increased flux without degrading rejection and increasing performance (abstract). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 13, 14, 17, 35, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/416,676 in view of Dryfe (as applied in the rejections above). 
Claim 1 is obvious of copending claims 1, 11, and 13 which provide two-dimensional transitional metal dichagonides. While the instant applicaction does not require treated two-dimensional material, Dryfe discloses the active layer can be functionalized, or treated ([0188, 0197]).
Claims 7, 8, 13, and 14 are obvious variants of the substrates of copending claims 7, 8, and 9.
Claims 17 is obvious over the overlapping ranges of copending claim 10 
Claims 35 and 36 are obvious over copending claims 36 and 5, which recite nanochannels with overlapping sizes.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777